Citation Nr: 1242005	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO. 09-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (also claimed as emphysema and bronchitis), to include as due to asbestos exposure.

2. Entitlement to service connection for coronary artery disease (CAD) status-post myocardial infarction and coronary artery bypass grafting (also claimed as hardening of the arteries), to include as due to asbestos exposure.

3. Entitlement to service connection for hypertension, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was scheduled for a personal hearing before a member of the Board sitting at the RO in May 2011, but he failed to report for the hearing without explanation. Consequently, the request for a personal hearing is considered to have been withdrawn. See 38 C.F.R. § 20.704(d) (2012).

A review of the Virtual VA paperless claims processing system reveals VA treatment records which are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claimed COPD, CAD, and hypertension were caused by his naval service. In his original claim for service connection received by VA in March 2007, he reported that he was exposed to aviation fuel and asbestos fibers duing his service as an Aviation Structural Mechanic. He indicated that he frequently was involved in receiving and issuing aviation fuels in closed quarters without ventilation, and he removed and repacked pumps with asbestos aboard the USS Independence.

The Veteran underwent a VA-sponsored QTC examination in October 2007. The examiner reviewed the claims folder and conducted a clinical examination, but he indicated that he was unable to render medical opinions pertaining to the etiology of the claimed disorders without resorting to speculation due to a lack of diagnostic data. In the report, the examiner noted that chest x-ray study results were not reported due to a difficulty in getting a "B-reading."

In a subsequent addendum opinion, the examiner noted that a chest x-ray showed borderline cardiomegaly and the B-readers showed no plain radiographic evidence for asbestosis-related lung disease. The examiner opined that the Veteran's COPD, emphysema, bronchitis, hypertension, and CAD were not caused by or a result of asbestos-related lung disease because the Veteran did not have asbestosis-related lung disease. However, the examiner did not provide opinions as to whether any of the diagnosed disorders were caused or aggravated by his claimed exposure to aviation fuel and/or another incident in service.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Courts have repeatedly held that VA adjudicators may not rely upon their own unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Without further clarification, the Board is without medical expertise to ascertain whether any of the claimed disorders are related to service. Godfrey, 7 Vet. App. at 398; Traut, 6 Vet. App. at 495; Colvin v. Derwinski, 1 Vet. App. at 171.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take all indicated action to contact the Veteran and ask that he identify all health care providers who have treated him for the claimed COPD, CAD, and hypertension since service.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

The Board is particularly interested in VA treatment records dated after February 2008.

After procuring authorization from the Veteran for release of any identified records, as appropriate, the RO should attempt to obtain such records. All efforts to obtain such records should be documented in the claims folder. All available records then should be associated with the claims folder

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claims of service connection for COPD, CAD, and hypertension.

2. After this development has been completed, the RO/AMC should have the Veteran scheduled for a VA examination(s) to determine the nature and likely etiology of the claimed COPD, CAD, and hypertension, to include all theories of entitlement.

The Veteran's claims folder, including a copy of this remand, must be available to, and reviewed by, the examiner(s) in conjunction with the examination. The examiner(s) should indicate that the claims folder was reviewed. 

The VA examiner(s) should elicit from the Veteran and record complete medical history referable to the claimed disorders.  

After examining the Veteran and reviewing the entire record, the examiner(s) is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any current COPD, CAD, or hypertension disability had their clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service.  

A complete rationale must be provided for all opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completing all indicated development to the extent possible, the RO should readjudicate the claims in light of the evidence of record. If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).




